In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                               NO. 09-11-00444-CR
                           ____________________

                     TERRI LEANN DRONET, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                    On Appeal from the 75th District Court
                           Liberty County, Texas
                         Trial Cause No. CR26673
________________________________________________________             _____________

                                     ORDER

      In this appeal Terri Leann Dronet has challenged the voluntariness of her

confession. On submission of the appeal, it became apparent that the judge who

heard the motion to suppress did not make findings of fact and conclusions of law.

See Tex. Code Crim. Proc. Ann. art. 38.22, § 6 (West 2005). The judge who heard

the motion to suppress subsequently died. On February 28, 2013, we abated the

appeal and remanded the case to the trial court for further proceedings relating to a

determination of the voluntariness of the appellant’s confession. See Tex. R. App.

                                         1
P. 44.4. Our Order of February 28, 2013 authorized the trial court to conduct a

new suppression hearing at the appellant’s request, but evidently the trial court was

not aware that the appellant desired to have the trial court conduct a new

suppression hearing when the trial court made written findings based on the record

of the previous hearing. The appellant has requested a new hearing before the new

judge. See Garcia v. State, 15 S.W.3d 533, 535-37 (Tex. Crim. App. 2000).

      It is, therefore ORDERED that the appeal is abated and the case is remanded

to the trial court for a new suppression hearing. The trial court shall make findings

of fact and conclusions of law. See Tex. Code. Crim. Proc. Ann. art. 38.22, § 6. A

supplemental clerk’s record, containing the trial court’s findings of fact and

conclusions of law, together with a supplemental reporter’s record of the hearing

conducted by the trial court, shall be filed with the Court of Appeals by June 10,

2013. The appeal will be reinstated without further order of the Court when the

supplemental record is filed.

      The appellant may address the trial court’s findings in a supplemental brief,

which must be filed within thirty days after the supplemental record is filed. If the

appellant files a supplemental brief, the State may file a supplemental brief in

response, due thirty days after the appellant files her supplemental brief.




                                          2
      ORDER ENTERED May 2, 2013.


                                               PER CURIAM




Before Gaultney, Kreger, and Horton, JJ.




                                           3